EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

between

VALLEY NATIONAL BANK

and

LORAL SKYNET CORPORATION

as of September 4, 2007

1

This is a LOAN AND SECURITY AGREEMENT (“Agreement”) made as of September 4, 2007
between VALLEY NATIONAL BANK (“Lender”), having offices at 275 Madison Avenue,
New York, New York 10016 and LORAL SKYNET CORPORATION a Delaware corporation
(“Borrower”), having a principal place of business at 600 Third Avenue, New
York, New York 10016.

W I T N E S S E T H:

WHEREAS, Borrower has requested that Lender make a bridge loan to Borrower; and

WHEREAS, Lender is willing to make such loan on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:

1. DEFINITIONS. For the purposes of this Agreement, the following terms shall
have the meanings set forth below, provided however, any capitalized term used,
but not defined herein shall be defined as set forth in the UCC.

“Account” — all items described in the UCC definition thereof and all of the
following, whether or not so described (in all cases whether now existing or
hereafter created): all obligations of any kind at any time due or owing to
Borrower and all rights of Borrower to receive payment or any other
consideration (whether classified under the UCC or the law of any other state as
accounts, accounts receivable, contract rights, chattel paper, General
Intangibles, or otherwise) including without limitation invoices, contract
rights, accounts receivable, general intangibles, choses-in-action, notes,
drafts, acceptances, instruments and all other debts, obligations and
liabilities in whatever form owing to Borrower from any Person, together with
all security for any thereof, and all of Borrower’s rights to goods sold
(whether delivered, undelivered, in transit or returns), represented by any
thereof, together with all proceeds and products of any of the foregoing.

“Affiliate” — any Person, (i) which directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with, any
other Person, or (ii) which beneficially owns or holds ten (10%) percent or more
of any class of the voting securities or other equity interest of any other
Person.

“Agreement” — this Loan and Security Agreement, all exhibits and schedules
hereto and all extensions, renewals, amendments, modifications, substitutions
and replacements hereto and hereof.

“Anti Terrorism Laws” shall mean any statute or regulation relating to terrorism
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
and those laws administered by the United States Treasury Department Office of
Foreign Asset Control (as any of the foregoing may from time to time be amended,
renewed, extended or replaced).

“Blocked Person” shall mean: (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224; (e) a Person or
entity that is named as a “specially designated national” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list, or (f) a Person who is affiliated or associated with a
Person listed above.

“Business Day” — any day, other than a Saturday, Sunday or other day on which
banks located in the State of New York are required or permitted to close.

“CD” – the certificate of deposit issued for the account of Corporate Guarantor
by Lender in the initial principal sum of One Hundred Forty Two Million Seven
Hundred Twenty Thousand Six Hundred Fifty Nine Dollars ($142,720,659.00), such
amount being equal to the sum of the principal amount of the Loan plus accrued
interest (computed as provided in this Agreement) on the Loan from and including
September 4, 2007 through but not including December 17, 2007.

“CD Rate” – a per annum rate of 3.85% which shall be paid by Lender on the
principal balance of the CD.

“Collateral” — all the following, wherever located and whether now existing or
hereafter created or arising and whether now owned or hereafter acquired by
Borrower: Accounts, Equipment, General Intangibles, Goods, Inventory, and
Investment Property, all documents of title, policies or certificates of
insurance, securities, chattel paper and other documents and instruments
evidencing or pertaining to any thereof, all claims of Borrower against third
parties for loss of or damage to, or otherwise relating to, any thereof, and all
accessions and additions to, replacements and substitutions for, and proceeds
and products of, all of the forgoing.

“Contract Rate” — the CD Rate plus one-quarter of one percent (0.25%) per annum.

“Corporate Guarantor” – Loral Space & Communications, Inc., a Delaware
corporation.

“Default Rate” — a rate of interest two percent (2%) per annum in excess of the
rate in effect on the date on which the Event of Default occurs.

“Effective Date” –September 4, 2007, notwithstanding the fact that this
Agreement may have been executed and delivered on an earlier date.

“Encumbrance” — any security interest, mortgage, charge, claim, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any capitalized lease
having substantially the same economic effect as any of the foregoing, and the
filing of any financing statement under the UCC) in, upon, or against Borrower
or any asset of Borrower, whether or not voluntarily given.

“Environmental Claim” — any claim, suit, notice, order, demand or other
communication made by any Person, including Borrower, with respect to Borrower
or any of its properties, whether owned or leased, that: (i) asserts a violation
of an Environmental Law; (ii) asserts a liability under an Environmental Law;
(iii) orders investigations, corrective action, remediation or other response
under an Environmental Law; (iv) demands information under an Environmental Law;
(v) alleges personal injury or property damage resulting from Hazardous
Substances; or (vi) alleges that there is or may be contamination.

“Environmental Law” — any Governmental Rule concerning protection or regulation
of the discharge of substances into the environment, including but not limited
to those concerning air emissions, water discharges and treatment, storage
tanks, and the handling, generation, treatment, storage and disposal of waste
materials, chemical substances, pollutants, contaminants, toxic substances,
pathogens, radioactive materials or hazardous substances of any kind, whether
solid, liquid or gaseous, including without limitation the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. §6901 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et
seq.; the National Environmental Policy Act, 42 U.S.C. 4321; the Refuse Act, 33
U.S.C. §401 et seq.; the Hazardous Materials Transportation Act of 1975, 49
U.S.C. §§1801-1812; the Toxic Substances Control Act, 15 U.S.C. §2601 et seq.;
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §136 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §300 et seq.; and each as amended as an
how or hereinafter in effect, and their state and local counterparts or
equivalents, including any regulations promulgated thereunder.

“Equipment” — all items described in the UCC definition thereof and all of the
following, whether or not so described (in all cases whether now owned or
hereafter acquired by Borrower and wherever located): all of Borrower’s
equipment, machinery, furniture, fixtures, motor vehicles, parts, supplies and
tools, and all other tangible personal property similar to any of the foregoing,
and all repairs, modifications, alterations, replacements, additions, controls
and operating accessories therefor and proceeds and products thereof.

“ERISA” — as defined in Section 5.15.

“Event of Default” — as defined in Section 9.

“Executive Order No. 13224” — Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

“GAAP” — generally accepted accounting principles in effect in the United States
of America, consistently applied from period to period.

“General Intangibles” — all items described in the UCC definition thereof and
all of the following whether or not so described, owned by Borrower or in which
Borrower has any right, title or interest, whether now owned or in existence or
hereafter created or acquired: any chose in action, cause of action, business
records, deposit account, invention, design, patent, patent application,
trademark, trademark application, service mark, service mark application, trade
name, trade name application, trade secret, goodwill, copyright, copyright
application, registration, license, franchise, customer list, tax refund claim,
computer program, claims under guaranties, security interests, rights to
indemnification or any other intangible property of any kind or nature (other
than an Account).

“Governmental Authority” — any (i) nation, state, government, jurisdiction or
jurisdictional authority (domestic, foreign or international), any political
subdivision thereof, and any governmental, quasi-governmental, judicial, public,
statutory, administrative or regulatory body, agency, department, bureau,
authority, court, commission, board, office, instrumentality, administrative
tribunal or other entity of any of the foregoing and any official thereof and
(ii) any arbitrator, arbitration tribunal or other non-governmental entity which
has jurisdiction over Borrower as a result of (A) the consent of Borrower or
(B) being vested with such jurisdiction by any Governmental Authority.

“Governmental Rule” — any constitutional provision, law, statute, code, act,
rule, regulation, permit, license, treaty, ordinance, order, writ, injunction,
decree, judgment, guideline, award, standard, directive, decision,
determination, demand or holding of any Governmental Authority, whether in
existence on the date hereof or whether issued, enacted or adopted hereafter,
and any change therein or in the interpretation or application thereof following
the date hereof.

“Guaranty” – that certain Continuing Corporate Guaranty, in form and substance
acceptable to Lender, guaranteeing the Obligations, executed and delivered
contemporaneously herewith by Corporate Guarantor.

“Inventory” — all items described in the UCC definition thereof and all of the
following, whether or not so described (in all cases whether now owned or
hereafter acquired by Borrower and wherever located): all goods, merchandise or
other personal property held by Borrower for sale or lease or to be furnished
under labels and other devices, names or marks affixed thereto for purposes of
selling or identifying the same or the seller or manufacturer thereof, and all
right, title and interest of Borrower therein and thereto; all raw materials,
work or goods in process; and all materials and supplies of any kind or
description used or usable in connection with the manufacture, packaging,
shipping, advertisement, sale or finishing of any of the foregoing, together
with all proceeds and products of any of the foregoing.

“Investment Property” shall mean and include all of Borrower’s now owned or
hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts.

“Loan” — the Time Loan made pursuant to Section 2.1 of this Agreement.

“Material Adverse Effect” a material adverse effect upon (a) the business or
financial condition of Borrower, (b) the ability of Borrower to repay the
Obligations when due or (c) Bank’s security interest in the Collateral.

“Note” – that certain Secured Time Note executed by Borrower contemporaneously
herewith in the amount of the Loan.

“Obligations” — all principal of and interest on the Loan, all fees and other
sums payable by Borrower under the terms of this Agreement or the Note, and all
out-of-pocket costs and expenses incurred by Lender in connection with this
Agreement and the Related Documents at any time, including, but not limited to
the expenses and reasonable fees of Lender’s counsel, whether of outside counsel
or the allocated cost of Lender’s in-house counsel.

“Permitted Encumbrance” — any or any combination of the following:

(a) The liens and security interests in the Collateral granted to Lender;

(b) Liens for taxes, assessments, governmental charges or levies on Borrower or
any of Borrower’s properties, but only if such taxes, assessments, governmental
charges or levies (i) are at the time due and payable or if they can thereafter
be paid without penalty or are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which Borrower has created
adequate reserves; or (ii) are not pursuant to any Environmental Law;

(c) Pledges or deposits to secure payment of workers’ compensation obligations,
unemployment insurance, deposits or indemnities to secure public or statutory
obligations or for similar purposes;

(d) Mechanics’, carriers’, workmen’s, repairmen’s and other similar statutory
liens incurred in the ordinary course of Borrower’s business, so long as the
liability secured is not overdue or, if overdue, is being contested in good
faith by appropriate actions or proceedings diligently conducted with respect to
which Borrower has created adequate reserves or has adequate insurance
protection; and

(e) Encumbrances existing on the date hereof and listed on Schedule 5.14.

“Person” — any individual, partnership, corporation, association, trust,
business trust, joint venture, joint stock company, limited liability company,
limited liability partnership, limited partnership, unincorporated organization
or enterprise or Governmental Authority.

“Pledge” – the Pledge Agreement in form and substance acceptable to Lender
executed contemporaneously herewith by Corporate Guarantor, pledging the CD as
collateral for the Guaranty and the Obligations.

“Related Documents” – the Note, the Guaranty and the Pledge.

“Senior Notes” – Borrower’s 14% Senior Secured PIK Notes due 2015.

“Termination Date” – the earlier of (a) December 17, 2007, or (b) the date on
which all or substantially all the assets of Borrower are transferred to Telesat
Canada or an Affiliate in conjunction with the direct or indirect acquisition by
Corporate Guarantor and other Persons of Telesat Canada.

“Trading with the Enemy Act” — the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

“UCC” — the Uniform Commercial Code as in effect from time to time in the State
of New York, except with respect to Collateral located outside of the State of
New York, and as to issues of perfection and exercise of remedies only, the
Uniform Commercial Code as in effect from time to time in the jurisdiction
wherein the Collateral is located.

“USA PATRIOT Act” — the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

2 TIME LOAN

2.1 Loan. On the Effective Date, provided that on such date no Event of Default
shall have occurred and be continuing, Lender shall make a singe advance to
Borrower in the sum of One Hundred Forty One Million Fifty Thousand Dollars
($141,050,000.00) and Borrower hereby agrees to repay same pursuant to the terms
and conditions set forth below (“Time Loan”). The Time Loan shall be evidenced
by the Secured Time Loan Note.

2.2 Term of Repayment. The Time Loan shall be repaid, in full, on the
Termination Date, together with all accrued interest and all accrued and unpaid
fees and charges, if any.

2.3 Application of Payments. Each payment of principal or interest or prepayment
of principal, howsoever designated by Borrower, shall be applied first on
account of accrued and unpaid interest, with the excess, if any, to be applied
to the unpaid principal balance of the Time loan.

2.4 Prepayment. If Borrower so elects, the Loan may be prepaid in full or in
part at any time without penalty or premium, provided however, partial
prepayments shall be (a) not less than and in integral multiples of One Million
Dollars ($1,000,000.00), and (b) paid together with all accrued and unpaid
interest on the amount being prepaid through the date of payment.

2.5 Disbursement. Borrower hereby requests and directs and Lender hereby agrees
that all of the proceeds of the Loan shall be wired on the Effective Date in
accordance with the following wire instructions:

Bank of New York

ABA No.: 021000018

BBK — ATTN: CORPORATE TRUST AGENCY/GLA 111-565

RE: Loral Skynet Corporation

ACCOUNT NO.: 222773

2.6 Use of Proceeds. The proceeds of the Loan shall be utilized to pay
Borrower’s redemption obligations for the Senior Notes.



3   ADDITIONAL PROVISIONS RE: INTEREST, FEES AND PAYMENT

3.1 Interest Rate/Payment. Interest shall accrue on the outstanding principal
balance of the Loan at the Contract Rate and shall be due and payable, in full,
on the Termination Date.

3.2 Interest Calculation; Lawful Rate. Interest on the Loan shall be calculated
on a daily basis upon the unpaid principal balance, with each day representing
1/360th of a year. If the interest rate calculated in accordance with any
provision of this Agreement for the Loan would at any time exceed the maximum
permitted by any law then applicable to such Loans, then for such period as such
rate would exceed the maximum permitted by such law (and no longer) the rate of
interest payable on the Loan shall be reduced to the maximum permitted by such
law.

3.3 Default Rate. Upon the occurrence and during the continuance of any Event of
Default hereunder, the Loan shall, at the option of Lender, bear interest at the
Default Rate.

3.4 Non-Business Days. If any payment pursuant to this Agreement or any of the
Related documents shall be stated to be due on a day other than a Business Day,
such payment may be made on the next succeeding Business Day and such extension
of time shall be included in computation of the interest or other payment due.

3.5 Reimbursement of Increased Cost to Lender. If any law, regulation or
guideline, or change in any law, regulation or guideline or in the
interpretation thereof, or any order or ruling by any Governmental Authority, or
compliance by the Bank with any Governmental Rule of any such Governmental
Authority, shall impose, modify, or deem applicable to Lender any reserve,
capital, special deposit or other requirement or condition in respect of this
Agreement or the Loan, which results in an increased cost or reduced benefit to
Lender in maintaining the Loan (as determined by reasonable allocation of the
aggregate of such increased costs or reduced benefits to Lender resulting from
such event), then Borrower shall pay to Lender from time to time, upon demand,
additional amounts sufficient to compensate Lender for such increased costs or
reduced benefits, together with interest on each such amount from a date ten
(10) days after the date of such demand until payment in full thereof at the
Default Rate. A certificate setting forth in reasonable detail such increased
cost incurred or reduced benefit realized by Lender as a result of any such
event shall be conclusive as to the amount thereof, absent manifest error.

3.6 Loan Fee. On the Effective Date, Borrower shall pay to Lender a fee in the
sum of Three Hundred Sixty Five Thousand Dollars ($365,000.00), which fee shall
be fully earned, non-refundable and not subject to rebate or pro-ration upon the
execution of this Agreement; provided however, a non-refundable portion of the
fee, in the amount of One Hundred Thousand Dollars ($100,000.00) has previously
been paid by Borrower to Lender.

4 SECURITY INTEREST

As security for the due and punctual payment and performance of all of the
Obligations, whether pursuant to this Agreement or otherwise, Borrower hereby
pledges, transfers and assigns to Lender, and grants to Lender security
interests in, all of the Collateral, provided however (a) “Collateral” shall not
include any property which contains a valid prohibition on the creation of a
security interest other than to the extent such prohibition is rendered
unenforceable under applicable law, including the UCC, or which requires the
approval of any Governmental Authority, and (b) Borrower shall not be required
to take any action (including filings or recordations and whether such action is
under the laws of the United States, any state thereof or any foreign law) to
perfect or establish the priority of the security interest created by this
Section 4.1 other than to file a UCC financing statement with the Secretary of
State of Delaware. The security interests granted hereby, and all remedies and
other rights stated or referred to in this Agreement or any of the Related
Documents, shall continue in full force and effect until full and final payment
and performance of the Loan and all other Obligations under this Agreement.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender, knowing and intending that Lender
will rely thereon in making the Loan, that the following statements are true and
accurate.

5.1 Organization and Qualification.

(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction stated at the beginning of this
Agreement.

(b) Borrower has the power and authority, and all necessary licenses or other
authorizations, to own its properties and to carry on its business as now
conducted.

5.2 Due Authorization; No Default.



  (a)   The execution, delivery and performance by Borrower of this Agreement,
and the Related Documents to which it is a party are within Borrower’s powers,
have been duly authorized by all necessary action on the part of Borrower, and
do not and will not (i) violate Borrower’s Certificate of Incorporation or
Bylaws or any Governmental Rule of any Governmental Authority, (ii) constitute a
breach of, or default under, any agreement, undertaking or instrument to which
Borrower is a party or by which it may be affected, or (iii) result in the
imposition of any lien, encumbrance or restriction on any assets of Borrower.



  (b)   Borrower has delivered to Lender true and complete copies of Borrower’s
resolutions necessary to authorize the transactions contemplated by this
Agreement, and of Borrower’s Certificate of Incorporation and Bylaws, all as in
effect on the date hereof and certified by a duly authorized officer of
Borrower.



  (c)   This Agreement and the Related Documents to which Borrower is a party
upon their execution and delivery, will be legal, valid and binding obligations
of Borrower, enforceable against Borrower in accordance with their respective
terms.

5.3 No Governmental Consent Necessary. No authorization, approval or other
action by and no notice to or filing with any Governmental Authority is required
for the due execution, delivery and performance by Borrower of this Agreement or
any of the Related Documents to which Borrower is a party.

5.4 No Proceedings. There are no pending or threatened claims, actions,
proceedings or investigations before any Governmental Authority that may, singly
or in the aggregate, have a material adverse effect on the validity or
enforceability of this Agreement or the ability of Borrower to perform its
Obligations.

5.5 Financial Statements.



  (a)   Subject to any limitation stated therein, all balance sheets, income
statements and other financial data which have been or shall hereafter be
furnished to Lender do and will truly and fairly present the financial condition
of Borrower as at the respective dates thereof and the results of its operations
for the periods ended on such dates, in accordance with GAAP. All other
information, reports and other papers and data furnished to Lender are, or will
be at the time the same are so furnished, true, accurate and complete in all
material respects.



  (b)   Except as shown on the most recent financial statements delivered to
Lender, Borrower has no liabilities as of the date hereof which would have an
adverse effect on the Collateral or on the financial condition, operations or
other properties of Borrower.

5.6 Solvency. Borrower’s assets, at a fair valuation, exceed Borrower’s
liabilities (including, without limitation, contingent liabilities); Borrower is
paying its debts as they become due; and Borrower has capital and assets
sufficient to carry on its business.

5.7 Compliance With Laws. Except where the failure is not reasonably likely to
have a Material Adverse Effect: (a) Borrower is in compliance with all
Governmental Rules applicable to its ownership or use of properties or the
conduct of its business; (b) Borrower has not received any notice of violation
of any of the foregoing; and (c) Borrower is not in violation of any judgment,
order or decree of any Governmental Rule of any Governmental Authority.

5.8 No Other Violations. Borrower is not in violation of any term of its
Certificate of Incorporation or Bylaws and no event or condition has occurred
and is continuing which constitutes or results in (or would constitute or result
in, with the giving of notice, lapse of time or other condition) (a) breach of,
or a default under, any agreement, undertaking or instrument to which Borrower
is a party or by which it or any of its property may be affected, or (b) the
imposition of any Encumbrance on any property of Borrower except any event in
clause (a) or (b) which is not reasonably likely to have a Material Adverse
Effect.

5.9 Taxes and Assessments. Borrower has filed all material federal, state and
local tax returns and other reports it is required to file to the date hereof
(or has obtained valid, written extensions as to any not so filed), has paid all
taxes, assessments, and other governmental charges due and payable to the date
hereof, and has made adequate provision for the payment of such taxes,
assessments and charges accrued but not yet payable. Borrower has no knowledge
of any deficiency or additional assessment in a material amount in connection
with any taxes, assessments or other governmental charges not provided for or
disclosed in the financial statements provided to Lender.

5.10 Books and Records. Borrower maintains its principal books and records at
600 Third Avenue, New York, New York and 500 Hills Drive, Bedminster, NJ 07921.

5.11 Intentionally Omitted.

5.12 Chief Executive Office. The principal place of business and chief executive
office of Borrower is located at the addresses set forth in Section 5.10.

5.13 Intentionally Omitted.

5.14 Title. Borrower has good and marketable title to all of the Collateral.

5.15 ERISA. Except where the failure is not reasonably likely to have a Material
Adverse Effect: (a) Borrower is in compliance in all material respects with the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the related provisions of the Internal Revenue Code, and with all
regulations and published interpretations issued thereunder by the United States
Treasury Department, the United States Department of Labor and the Pension
Benefit Guaranty Corporation (“PBGC”), (b) neither a reportable event as defined
in Section 4043 of ERISA, nor a prohibited transaction as defined in Section 406
of ERISA or Section 4975 of the Internal Revenue Code, has occurred and is
continuing with respect to any employee benefit plan subject to ERISA
established or maintained, or to which contributions have been or may be made,
by Borrower or by any trade or business (whether or not incorporated) which
together with Borrower would be treated as a single employer under Section 4001
of ERISA (any such trade or business being referred to hereinafter as an “ERISA
Affiliate,” and any such employee benefit plan being referred to hereinafter as
a “Plan”), (c) no notice of intention to terminate a Plan has been filed nor has
any Plan been terminated; the PBGC has not instituted proceedings to terminate,
or to appoint a trustee to administer, any Plan, nor do circumstances exist that
constitute grounds for any such proceedings; and neither Borrower nor any ERISA
Affiliate has completely or partially withdrawn from any multiemployer Plan
described in Section 4001(a) (3) of ERISA, (d) Borrower and each ERISA Affiliate
has met the minimum funding standards under ERISA with respect to each of its
Plans; (e) no Plan of Borrower or of any ERISA Affiliate has an accumulated
funding deficiency or waived funding deficiency within the meaning of ERISA; and
(e) no material liability to the PBGC under ERISA has been incurred by Borrower
or any ERISA Affiliate.

5.16 O.S.H.A. Except where the failure is not reasonably likely to have a
Material Adverse Effect: (a) Borrower has duly complied with, and its
facilities, business, leaseholds, equipment and other property are in compliance
in all material respects with, the provisions of the federal Occupational Safety
and Health Act and all rules and regulations thereunder and all similar state
and local Governmental Rules; and (b) there are no outstanding citations,
notices or orders of non-compliance issued to Borrower or relating to its
facilities, business, leaseholds, equipment or other property under any such
Governmental Rules to the best of Borrower’s knowledge.

5.17 Environmental Matters. Except to the extent not reasonably likely to have a
Material Adverse Effect:



  (a)   No property owned or used by Borrower is or to the best of Borrower’s
knowledge has been used for the generation, manufacture, refining,
transportation, treatment, storage, handling or disposal of any “hazardous
substances” or “hazardous wastes” as defined in any applicable Environmental
Law.



  (b)   To the best of Borrower’s knowledge, Borrower is in material compliance
with all applicable Environmental Laws.



  (c)   No hazardous substances are present at any property owned or leased by
Borrower, nor will any hazardous substances be present upon any such property or
in the operation thereof by Borrower, except such hazardous substances which are
transported, used, stored, disposed of and otherwise handled in accordance with
all Environmental Laws, in proper storage containers.



  (d)   To the best of Borrower’s knowledge, all permits and authorizations
required under Environmental Laws for all operations of Borrower have been duly
issued and are in full force and effect, including but not limited to those for
air emissions, water discharges and treatment, storage tanks and the generation,
treatment, storage and disposal of hazardous substances.



  (e)   There are no past, pending or, to the best of Borrower’s knowledge,
threatened Environmental Claims against Borrower or any property owned or leased
by Borrower; and there is no condition or occurrence on any property owned or
leased by Borrower that could reasonably be anticipated (i) to form the basis of
an Environmental Claim against Borrower or its properties or (ii) to cause any
property owned or leased by Borrower to be subject to any restrictions on its
ownership, occupancy or transferability under any Environmental Law.

5.18 Prohibited Business Activities. Borrower is not (i) engaged principally or
as one of its important activities in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
“margin stock “ (within the meaning of Regulation U); (ii) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended from time to time, or a company under the “control” of
an “investment company”, as those terms are defined in such Act, and shall not
become such an “investment company” or under such “control”; or (iii) a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or an “affiliate” of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended from time to time.

5.19 Margin Stock. No part of the proceeds of the Loan will be used, directly or
indirectly, to purchase or carry any “margin stock” (as defined in Regulation U
issued by the Board of Governors of the Federal Reserve System), to extend
credit to others for the purpose of purchasing or carrying any such margin
stock, or for any purpose that violates any provision of Regulations G, T, U or
X issued by the Board of Governors of the Federal Reserve System.

5.20 Patriot Act. Borrower has not (a) conducted any business or engaged in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (b) dealt in, or otherwise engaged in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; (c) engaged in or conspired to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law or (d) caused,
suffered or permitted any Affiliate of Borrower to do any of the foregoing.

5.21 Representations and Warranties True, Accurate and Complete. None of
representations, warranties or statements to Lender contained in this Agreement,
in any of the Related documents or in any other writing delivered to Lender in
connection with the Collateral, this Agreement or any of the transactions
contemplated thereby, contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
such representation, warranty or statement not misleading in light of the
circumstances under which it is made. All of such representations, warranties
and statements shall survive until full and final payment and performance of the
Loan and all other Obligations under this Agreement and the Related documents.

6 AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, until full and final payment and performance
of the Loan and all other Obligations under this Agreement and the Note,
Borrower shall, unless Lender shall otherwise consent in writing:

6.1 Maintenance of Existence and Qualifications. Maintain and preserve in full
force and effect its existence and good standing and all other rights, powers,
franchises, licenses and qualifications necessary or desirable for its ownership
or use of properties or the conduct of its business.

6.2 Payment of Taxes and Other Obligations. Pay (a) before they become
delinquent, all taxes, assessments and governmental charges imposed upon it or
any of its property or required to be collected by it, and (b) when due, all
other indebtedness and liabilities of any kind now or hereafter owing by it,
except where the failure is not reasonably likely to have a Material Adverse
Effect.

6.3 Maintenance of Properties. Maintain its properties including the Collateral
in good working order and condition ordinary wear and tear excepted.

6.4 Notice of Adverse Events. Promptly notify Lender in writing of the
occurrence or existence of any of the following: (a) any Event of Default as
defined in this Agreement; (b) any matter or event which has resulted in, or may
result in, a material adverse change in the financial condition or any property
or operations of Borrower; (c) any material claim, action, proceeding or
investigation filed or instituted against Borrower, or any adverse determination
in any material pending action, proceeding or investigation affecting it; or
(d) if the representations set forth in this Agreement ceases to be true,
correct and complete in any material respect.

6.5 Information and Documents to be Furnished to Lender. Furnish to Lender in
form and substance reasonably satisfactory to it:



  (a)   Annual Financial Statements. As soon as available but in no event later
than ninety (90) days after the end of each fiscal year of Borrower, a
consolidated and consolidating balance sheet of Borrower as of the end of such
year and consolidated and consolidating statements of income, cash flows and
changes in stockholders’ equity for such year (all in reasonable detail and with
all notes and supporting schedules), reviewed by an independent certified public
accountant satisfactory to Lender, as presenting fairly the financial condition
of Borrower as of the dates and for the periods indicated and as having been
prepared in accordance with GAAP consistently applied, except as may be
otherwise disclosed in such financial statements or the notes thereto.



  (b)   Quarterly Financial Statements. As soon as available but in no event
later than forty-five (45) days after the end of each quarter (commencing with
the quarter ended September 30, 2007) of each fiscal year of Borrower, except
the fourth such quarter in any fiscal year a balance sheet of Borrower as of the
end of such quarter and statements of income, cash flows and changes in
stockholders’ equity for such quarter and for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter (all in
reasonable detail and with all notes and supporting schedules), certified by the
chief financial officer of Borrower as presenting fairly the financial condition
of Borrower as of the dates and for the periods indicated and as having been
prepared in accordance with GAAP consistently applied, except as may be
otherwise disclosed in such financial statements or the notes thereto.

6.6 Access to Records and Property. At any time and from time to time, upon
request by Lender, give any representative of Lender access during normal
business hours to inspect any of Borrower’s properties and to examine, copy and
make extracts from any and all books, records, and documents in the possession
of Borrower or any independent contractor relating to Borrower’s affairs or the
Collateral (including without limitation returns for federal income tax and
other taxes).

6.7 Insurance at Borrower’s Expense.



  (a)   Liability and Property Insurance. Maintain at Borrower’s expense usual
and customary insurance consistent with past practice and deemed prudent by the
Borrower.



  (b)   Copies of Policies. Upon demand, deliver to Lender the original of each
policy evidencing insurance required by this Section 6.7, together with evidence
of payment of all premiums therefor.



  (c)   Notice and Proof of Loss. In the event of loss or damage, forthwith file
proofs of loss satisfactory to Lender with the appropriate insurer, but without
limiting the rights of Lender pursuant to Subsection 10.1.



  (d)   No Duty for Lender. In no event shall Lender be required either to
(i) ascertain the existence of or examine any insurance policy, or (ii) advise
Borrower in the event such insurance coverage shall not comply with the
requirements of this Agreement.

6.8 Records. Maintain complete and accurate books and records of all its
operations and properties, including records of the Collateral.

6.9 Further Assurances. From time to time, execute and deliver such further
documents and take such further actions as Lender may reasonably request in
order to carry out the purposes of this Agreement and the Related Document.

7 NEGATIVE COVENANTS

Borrower covenants and agrees that, until full and final payment and performance
of the Loan and all other Obligations under this Agreement and the Note,
Borrower shall not, unless Lender shall otherwise consent in writing:

7.1 No Consolidation, Merger, Acquisition, Liquidation. Enter into any merger,
consolidation, reorganization or recapitalization; take any steps in
contemplation of dissolution or liquidation, provided Borrower may enter into
and perform its obligations under an agreement to sell, transfer or contribute
substantially all of its assets provided the Loan is repaid upon consummation of
such transactions.

7.2 Modification of Governing Documents. Change, alter or modify, or permit any
change, alteration or modification of, its Certificate of Incorporation or
Bylaws (or partnership agreement) or other governing documents in a manner which
would be adverse to Borrower’s obligations or Lender’s rights under this
Agreement.

7.3 Change of Location or Name. Change any of the following unless it shall have
given Lender not less than thirty (30) days prior written notice: (a) the
location stated in Section 5.10 for the maintenance of its books and records,
(b) the location of the principal place of business or chief executive office of
Borrower as stated in Section 5.10, (c) its registered name, or (d) the
jurisdiction of its registration or organization.

7.4 Inconsistent Agreement. Enter into any agreement containing any provision
that would be violated by the performance of the Obligation or Borrower’s
obligations under this Agreement or the Note.

7.5 Patriot Act. Until satisfaction in full of the Obligations (a) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order No. 13224; (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law
or (d) cause, suffer or permit any Affiliate of Borrower to do any of the
foregoing. Borrower shall deliver to Lender any certification or other evidence
requested from time to time by Lender, confirming Borrower’s compliance with
this Section

8 CONDITIONS PRECEDENT

The obligation of Lender to make the Loan is subject to the satisfaction of each
of the following conditions precedent:

8.1 Agreement. Receipt by Lender of a fully-executed copy of this Agreement and
the Note.

8.2 Financing Statements. Confirmation by Lender that a UCC financing statement
has been filed with the Secretary of State of Delaware indicating Lender as
secured party, Borrower as debtor and a description of the Collateral.

8.3 Guaranty. Receipt by Lender of the Guaranty and the Pledge, each executed by
Corporate Guarantor.

8.4 CD. Corporate Guarantor shall have (a) executed and delivered to Lender all
documents required by Lender to issue the CD and (b) deposited with Lender
immediately available funds in United States Dollars in an amount equal to the
amount required to fund the CD in full.

8.5 Searches. Receipt by Lender of such searches as Lender shall requires which
shall be satisfactory to Lender.

8.6 Governing Documents. Receipt by Lender of the following documents for each
of Borrower and Corporate Guarantor:



  (a)   a copy of its articles and/or certificate of incorporation, certified as
true and correct by its Secretary;



  (b)   good standing certificates issued by the Secretary of State of the state
where incorporated, each dated not more than 30 days prior to the date hereof;



  (c)   resolutions of its board of directors authorizing the execution of this
Agreement and the Related Documents and their performance pursuant thereto,
certified by its Secretary as being true, correct, complete and in effect as of
the Closing Date and in form and substance satisfactory to Lender;



  (d)   a copy of its by-laws and all amendments thereto, certified by its
Secretary as being true, correct, complete and in effect;



  (e)   an incumbency certificate showing the names and specimen signatures for
those officers authorized to execute and deliver this Agreement and the Related
Documents; and



  (f)   such other documents, instruments, records, opinions, assurances and
papers relating to Borrower or Corporate Guarantor as Lender or its counsel may
reasonably require, all in form and substance reasonably satisfactory to Lender
and its counsel.

8.7 Opinion of Counsel. Receipt by Lender of an opinion of counsel to Borrower
and the Guarantors, addressed to Lender and in all respects satisfactory to
Lender and its counsel.

8.8 Payoff Confirmation. Receipt by Lender of such information and documentation
as Lender shall reasonably require to confirm the amount and procedure attendant
to repayment in full of the Senior Notes.

8.9 Fees. Receipt by Lender of all fees and expenses which are payable to
Lender, its counsel, or to third-party providers of services related to the
closing of this transaction.

8.10 Miscellaneous. Receipt by Lender of such other documents, instruments,
records, opinions, assurances and papers as Lender or its counsel may reasonably
require, all in form and substance satisfactory to Lender and its counsel.

9 EVENTS OF DEFAULT
The occurrence of any of the following shall constitute an Event of Default:

9.1 Failure to Pay. Borrower fails to pay when due any principal of or interest
on the Loan or any other sum owing to Lender pursuant to this Agreement or the
Note;

9.2 Failure to Perform. Borrowers fails to perform or observe (a) any covenant,
term or condition of this Agreement or any of the Related Documents, or (b) any
of its other duties or obligations hereunder and any such failure continues for
a period of thirty (30) days after Lender’s notice to Borrower of such failure;

9.3 False Representation or Warranty. Any representation, warranty or statement
contained in this Agreement, in any of the Related Documents or in any other
writing delivered to Lender in connection with the Collateral, this Agreement or
the Loan, proves to have been incorrect in any material respect when made;

9.4 Change of Control. There occurs any one or more events which cause,
individually or in the aggregate, any Person, directly or through Affiliates
(other than a Person who is a shareholder or other equity owner of Borrower as
of the date of this Agreement) to beneficially own more than thirty five (35%)
percent of the issued and outstanding stock or similar equity interest in
Borrower which interest entitles such Person(s) to vote in an election of
directors or to make similar controlling decisions.

9.5 Liquidation or Dissolution. Borrower or Corporate Guarantor takes any action
to authorize its liquidation or dissolution;

9.6 Inability to Pay Debts. Borrower or Corporate Guarantor (a) becomes unable
or fails to pay its debts generally as they become due, (b) admits in writing
its inability to pay its debts, or (c) proposes or makes a composition agreement
with creditors, a general assignment for the benefit of creditors, or a bulk
sale;

9.7 Bankruptcy; Insolvency. Any proceeding is instituted by or against Borrower
or Corporate Guarantor (a) seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or (b) seeking appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, or Borrower
takes any action to authorize or consent to any action described in this
Section 9.7.

9.8 ERISA. With respect to any Plan (as defined in Section 5.15 of this
Agreement), there occurs or exists any of the events or conditions described in
the following clauses (a) through (h) and such event or condition, together with
all like events or conditions, could in the opinion of Lender subject Borrower
or Corporate Guarantor to any tax, penalty or other liability that might, singly
or in the aggregate, have a material adverse effect on the financial condition
or the properties or operations of Borrower or Corporate Guarantor: (a) a
reportable event as defined in Section 4043 of ERISA, (b) a prohibited
transaction as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code, (c) termination of the Plan or filing of notice of intention to
terminate, (d) institution by the Pension Benefit Guaranty Corporation of
proceedings to terminate, or to appoint a trustee to administer, the Plan, or
circumstances that constitute grounds for any such proceedings, (e) complete or
partial withdrawal from a multiemployer Plan, or the reorganization, insolvency
or termination of a multiemployer Plan, (f) an accumulated funding deficiency
within the meaning of ERISA, (g) violation of the reporting, disclosure or
fiduciary responsibility requirements of ERISA or the Internal Revenue Code, or
(h) any act or condition which could result in direct, indirect or contingent
liability to any Plan or the Pension Benefit Guaranty Corporation; or

9.9 Guaranty. The Guaranty or the Pledge cease to be effective or Corporate
Guarantor denies liability thereunder.



10   REMEDIES

10.1 Rights in General. Automatically upon the occurrence of an Event of Default
described in Section 9.7, and at the option of Lender upon the occurrence of any
other Event of Default, (a)  the principal and interest of the Loan, all other
amounts payable under this Agreement and all other Obligations shall become and
be immediately due and payable, without presentment, demand, protest, or further
notice of any kind, all of which are hereby expressly waived by Borrower, and
(b) Lender shall be entitled to exercise forthwith (to the extent and in such
order as Lender may elect, in its sole and absolute discretion) any or all
rights and remedies provided for in this Agreement or any Related Documents, all
rights and remedies of a secured party under the UCC, and all other rights and
remedies that may otherwise be available to Lender by agreement or at law or in
equity.

10.2 Specific Rights Regarding Collateral. In addition to the rights as stated
generally in Section 10.1, Borrower agrees that, upon the occurrence of an Event
of Default, Lender shall be entitled to the rights and remedies, and Borrower
shall have the obligations, set forth below:



  (a)   Lender may enter upon the premises where any of the Collateral is
located and take possession thereof and, at Lender’s option, remove or sell in
place any or all thereof.



  (b)   Upon notice from Lender, Borrower shall promptly at its expense assemble
any or all of the Collateral and make it available at a reasonably convenient
place designated by Lender.



  (c)   Lender may, with or without judicial process, sell, lease or otherwise
dispose of any or all of the Collateral at public or private sale or
proceedings, by one or more contracts, in one or more parcels, at the same or
different times and places, with or without having the Collateral at the place
of sale or other disposition, to such persons or entities, for cash or credit or
for future delivery and upon such other terms, as Lender may in its discretion
deem best in each such matter. The purchaser of any of the Collateral at any
such sale shall hold the same free of any equity of redemption or other right or
claim of Borrower, all of which - together with all rights of stay, exemption or
appraisal under any statute or other law now or hereafter in effect - Borrower
hereby unconditionally waives to the fullest extent permitted by law. If any of
the Collateral is sold on credit or for future delivery, Lender shall not be
liable for the failure of the purchaser to pay for same and, in the event of
such failure, Lender may resell such Collateral.



  (d)   Borrower hereby further agrees that notice of the time and place of any
public sale, or of the time after which any private sale or other intended
disposition or action relating to any of the Collateral is to be made or taken,
shall be deemed commercially reasonable notice thereof, and shall satisfy the
requirements of any applicable statute or other law, if such notice (i) is
delivered not less than five (5) Business Days prior to the date of the sale,
disposition or other action to which the notice relates, or (ii) is mailed (by
ordinary first class mail, postage prepaid) not less than ten (10) Business Days
prior thereto. Lender shall not be obligated to make any sale or other
disposition or take other action pursuant to such notice and may, without other
notice or publication, adjourn or postpone any public or private sale or other
disposition or action by announcement at the time and place previously fixed
therefor, and such sale, disposition or action may be held or accomplished at
any times or places to which the same may be so adjourned or postponed.



  (e)   Lender may purchase any or all of the Collateral at any public sale and
may purchase at private sale any of the Collateral that is of the type
customarily sold in a recognized market or the subject of widely distributed
price quotations or as may be further permitted by law. Lender may make payment
of the purchase price for any Collateral by credit against the then outstanding
amount of the Obligations.



  (f)   Lender may at its discretion retain any or all of the Collateral and
apply the same in satisfaction of part or all of the Obligations.



  (g)   Any cash proceeds of sale, lease or other disposition of Collateral
shall be applied as follows:



      First: To the expenses of collecting, enforcing, safeguarding, holding and
disposing of Collateral, and to other expenses of Lender in connection with the
enforcement of this Agreement, any of the Notes, any of the Related documents,
or any other agreement relating to any of the Obligations (including without
limitation court costs and the fees and expenses of attorneys, accountants and
appraisers), together with interest at the Default Rate from the respective
dates such sums are expended;



      Second: Any surplus then remaining to the payment of interest and
principal of the Loan and other sums payable as part of the Obligations, in such
order as Lender elects; and



      Third: Any surplus then remaining to Borrower or whoever may be lawfully
entitled thereto.



  10.3   Set-Off. Borrower further agrees that:



  (a)   Upon the occurrence of an Event of Default, Lender is hereby authorized
at any time and from time to time, without notice to Borrower (any such notice
being expressly waived by Borrower), to set off and apply (or cause any
Affiliate of Lender to set off and apply) any and all deposits (including
general or special, time or demand, provisional or final but excluding Keogh or
other trust accounts) at any time held and other indebtedness at any time owing
by Lender or such Affiliate to or for the credit or the account of Borrower,
against any or all of the Obligations of Borrower now or hereafter existing
under this Agreement irrespective of whether or not Lender shall have made any
demand and although such Obligations may be unmatured.



  (b)   If any other lender has participated with Lender with respect to the
Loan, Borrower hereby authorizes such participating lender, upon the occurrence
of any Event of Default, immediately and without notice or other action, at
request of Lender, to set off against any of Borrower’s Obligations to Lender
any deposits held or money owed by such participating lender in any capacity to
Borrower, whether or not due, and to remit the money set off to Lender.



  (c)   Any such set-off shall be deemed to have occurred upon the occurrence of
such Event of Default, notwithstanding that the book entries relating to same
may be made at a later date.



  (d)   The rights stated in this Section 10.3 are in addition to other rights
and remedies (including, without limitation, other rights of set-off or lien)
that Lender or any participating lender may have.

10.4 Cumulative Remedies; No Waiver by Lender. No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available to Lender by agreement or at law or in equity, and Lender may exercise
its remedies concurrently, independently, or successively. No express or implied
waiver by Lender of any default or Event of Default shall in any way be, or be
construed to be, a waiver of any future or subsequent default or Event of
Default. The failure or delay of Lender in exercising any rights granted it
hereunder upon any occurrence of any of the contingencies set forth herein shall
not constitute a waiver of any such right upon the continuation or recurrence of
any such contingency or similar contingencies, and any single or partial
exercise of any particular right by Lender shall not exhaust the same or
constitute a waiver of any other right.

10.5 Waivers and Agreements Relating to Remedies. In connection with any action
or proceeding arising out of or relating in any way to this Agreement the Loan,
any of the Related documents, any other agreement relating to any of the
Obligations, any of the Collateral, or any act or omission relating to any of
the foregoing:



  (a)   Borrower waives personal service of any summons, complaint or other
process in connection with any such action or proceeding and agrees that service
thereof may be made, as Lender may elect, by certified mail directed to Borrower
at the location provided for notices to Borrower under this Agreement or, in the
alternative, in any other form or manner permitted by law;



  (b)   Borrower agrees that all of the Collateral constitutes equal security
for all of the Obligations, and agrees that Lender shall be entitled to sell,
retain or otherwise deal with any or all of the Collateral, in any order or
simultaneously as Lender shall determine in its sole and absolute discretion,
free of any requirement for the marshaling of assets or other restriction upon
Lender in dealing with the Collateral; and



  (c)   Borrower agrees that Lender may proceed directly against Borrower for
collection of any or all of the Obligations without first selling, retaining or
otherwise dealing with any of the Collateral.

11 ADDITIONAL WAIVERS AND CONSENTS OF BORROWER

11.1 Waivers. Borrower waives demand, presentment, notice of dishonor or protest
of any instruments either of Borrower or others which may be included in the
Collateral.

11.2 Consents. Borrower consents to (a) any extension, postponement of time of
payment or other indulgence, (b) any substitution, exchange or release of
Collateral, (c) any addition to, or release of, any party or person primarily or
secondarily liable, and (d) any acceptance of partial payments on any Accounts
or instruments and the settlement, compromising or adjustment thereof.

11.3 Applications of Payments. Borrower consents and agrees that, whether or not
an Event of Default shall have occurred, Lender shall be entitled to apply the
proceeds of any loan payments made to Lender by or on behalf of Borrower,
including, without limitation, any and all proceeds arising from any of the
Collateral securing the obligations of Borrower to Lender, in the manner and
against the obligation or obligations as determined in the sole and absolute
discretion of Lender.

12. TERMINATION OF AGREEMENT
Upon the Termination Date the principal and interest of the Loan, and all other
Obligations under this Agreement and the Related Documents related to the Loan,
shall become and be immediately due and payable, without presentment, demand,
protest, or further notice of any kind, all of which are hereby expressly waived
by Borrower, and (c) Lender shall be entitled to exercise forthwith (to the
extent and in such order as Lender may elect, in its sole and absolute
discretion) any or all of the rights and remedies referred to in Section 10 for
the collection of such amounts.

              13   COSTS, EXPENSES AND TAXES
 
    13.1     Borrower’s Obligations to Pay. Borrower agrees to pay on demand:
 
           



  (a)   all costs and expenses in connection with the preparation, execution,
delivery and administration of this Agreement and the Related Documents, and any
amendments to any of the foregoing (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Lender);



  (b)   all losses, costs and expenses incurred by Lender in connection with the
enforcement of this Agreement, any of the Related Documents, or in the
preservation of any rights of Lender under any thereof, or in connection with
legal advice relating to the rights or responsibilities of Lender under any
thereof (including with limitation court costs and the fees and expenses of
attorneys, accountants and appraisers); and



  (c)   any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement or any of the
Related Documents, and all liabilities to which Lender may become subject as the
result of delay in paying or omission to pay such taxes.

13.2 Reimbursement by Borrower. With respect to any amount advanced by Lender
and required to be reimbursed by Borrower pursuant to the foregoing provisions
of this Section 13, Borrower shall also pay Lender interest on such amount at
the Default Rate. Borrower’s obligations under this Section 13 shall survive
termination of the other provisions of this Agreement.

14 INDEMNIFICATION BY BORROWER/WAIVER OF CLAIMS

14.1 Indemnification. Borrower hereby covenants and agrees to indemnify, defend
and hold harmless Lender and its officers, directors, employees and agents from
and against any and all claims, damages, liabilities, costs and expenses
(including with limitation, the reasonable fees and out-of-pocket expenses of
counsel) which may be incurred by or asserted against Lender or any such other
individual or entity in connection with:



  (a)   any investigation, action or proceeding arising out of or in any way
relating to this Agreement, the Loan, any of the Related Documents, any other
agreement relating to any of the Obligations, any of the Collateral, or any act
or omission relating to any of the foregoing; or



  (b)   any taxes, liabilities, claims or damages relating to the Collateral or
Lender’s liens thereon; or



  (c)   the correctness, validity or genuineness of any instruments or documents
that may be released or endorsed to Borrower by Lender (which shall
automatically be deemed to be without recourse to Lender in any event), or the
existence, character, quantity, quality, condition, value or delivery of any
goods purporting to be represented by any such documents; or



  (d)   any broker’s commission, finder’s fee or similar charge or fee in
connection with the Loan and the transactions contemplated in this Agreement,
provided however, it is understood that Lender has incurred no such fee or
charge with respect to this transaction.

14.2 No Violation of Law. To the extent that the undertaking to indemnify pay
and hold harmless set forth in this Section 17 may be unenforceable because it
is violate of any law of public policy, Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all matters referred to under this Section 14.

14.3 Claim by Borrower. To the extent permitted by applicable law, no claim may
be made by Borrower or any other person against Lender or any of its affiliates,
directors, officers, employees, agents, attorneys or consultants for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract, tort or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any act, omission
or event occurring in connection therewith; and Borrower hereby waives, releases
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. Neither
Lender nor any of its affiliates, directors, officers, employees or agents shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or the transactions contemplated hereby, except
for its or their own gross negligence or willful misconduct.

15 MISCELLANEOUS

15.1 Entire Agreement; Amendments; Lender’s Consent. This Agreement (including
the Exhibits and Schedules thereto) and the Related documents supersede, with
respect to their subject matter, all prior and contemporaneous agreements,
understandings, inducements or conditions between the respective parties,
whether express or implied, oral or written. No amendment or waiver of any
provision of this Agreement or any of the Related documents, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Lender, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

15.2 Notices. All notices and other communications relating to this Agreement
(or to any of the Related documents, unless otherwise specified therein) shall
be in writing, and addressed as follows and sent by hand delivery, recognized
overnight courier service or telecopier with confirmation of delivery:

         
If to Lender:
  Valley National Bank
 
  275 Madison Avenue, 10th Floor
 
  New York, New York 10016
 
  Attn: James Moore, S.V.P.
 
  Telephone: 212-973-6685
 
  Facsimile: 212-973-6664
If to Borrower:
  Loral Skynet Corporation
 
  600 Third Avenue
 
  New York, New York 10016
 
  Attn: Mr. Richard Mastoloni
 
  Telephone: (212) 338-5605
 
  Facsimile: (212) 338-5626

or to such other address as the respective party or its successors or assigns
may subsequently designate by proper notice. All notices shall be effective one
(1) Business Day after deposit with a courier or when received, if earlier.

15.3 Gender. Throughout this Agreement, the masculine shall include the feminine
and vice versa and the singular shall include the plural and vice versa, unless
the context of this Agreement indicates otherwise.

15.4 Binding Effect; Governing Law. This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Lender.
This Agreement, the Related documents and the other documents delivered in
connection with this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

15.5 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

15.6 Severability of Provisions. Any provision of this Agreement or any of the
Related Documents that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Documents or affecting the validity or enforceability of such provision
in any other jurisdiction.

15.7 Headings. The headings preceding the text of this Agreement are inserted
solely for convenience of reference and shall not constitute a part of this
Agreement nor affect its meaning, construction or effect.

15.8 Schedules. All of the Schedules to this Agreement are hereby incorporated
by reference herein and made a part hereof.

16 CONSENT TO JURISDICTION. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED,
AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
OF BORROWER OR LENDER, BORROWER HEREBY CONSENTS AND AGREES THAT ANY FEDERAL
COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN
NEW YORK COUNTY, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS AGREEMENT, THE
NOTE OR TO ANY MATTER ARISING OUT OF OR RELATED THERETO; PROVIDED, HOWEVER,
LENDER MAY, AT ITS OPTION, COMMENCE ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
APPROPRIATE FORUM OR JURISDICTION TO OBTAIN POSSESSION OF OR FORECLOSE UPON ANY
COLLATERAL, TO OBTAIN EQUITABLE RELIEF OR TO ENFORCE ANY JUDGMENT OR ORDER
OBTAINED BY LENDER AGAINST BORROWER OR WITH RESPECT TO ANY COLLATERAL, IF ANY,
TO ENFORCE ANY OTHER RIGHT OR REMEDY UNDER THIS AGREEMENT OR THE NOTE OR TO
OBTAIN ANY OTHER RELIEF DEEMED APPROPRIATE BY LENDER. BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT AND HEREBY WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED
THIS CONSENT TO JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS
WAIVER KNOWINGLY AND VOLUNTARILY.

17 WAIVER OF JURY TRIAL. BORROWER WAIVES THE RIGHT TO TRIAL BY JURY IN THE EVENT
OF ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN RESPECT OF
ANY MATTER ARISING UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER MATTER INVOLVING
BORROWER AND LENDER, WHETHER OR NOT OTHER PERSONS ARE ALSO PARTIES THERETO.
BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS A MATERIAL INDUCEMENT TO
LENDER’S MAKING THE TIME LOAN AND THAT LENDER IS RELYING ON THE FOREGOING WAIVER
IN ITS DEALINGS WITH BORROWER. BORROWER REPRESENTS AND WARRANTS THAT BORROWER
REVIEWED THIS JURY WAIVER PROVISION WITH ITS LEGAL COUNSEL, AND MAKES THIS
WAIVER KNOWINGLY AND VOLUNTARILY.

[Signature page follows.]

2

IN WITNESS WHEREOF, the undersigned have set their hands and seals or caused
these presents to be executed by their proper corporate officers and sealed with
their seal the day and year first above written.

LORAL SKYNET CORPORATION

By: /s/ Richard J. Townsend
Print Name: Richard J. Townsend
Print title: Executive Vice President


VALLEY NATIONAL BANK

By: /s/ James K. Moore
Print name: James K. Moore
Print title: Sr. Vice President


3